UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-14710 XOMA Ltd. (Exact name of registrant as specified in its charter) Bermuda 52-2154066 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 2910 Seventh Street, Berkeley, California 94710 (510) 204-7200 (Address of principal executive offices, including zip code) (Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act of 1934).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November2, 2010 Common Shares, U.S. $0.0075 par value XOMA Ltd. FORM 10-Q TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Reserved 44 Item 5. Other Information 44 Item 6. Exhibits 45 Signatures 46 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) XOMA Ltd. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) September 30, December 31, (unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Trade and other receivables, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Warrant liabilities Other current liabilities - Total current liabilities Deferred revenue – long-term Interest bearing obligation - long-term Other long-term liabilities Total liabilities Shareholders’ equity: Preference shares, $0.05 par value, 1,000,000 shares authorized Series A, 210,000 designated, no shares issued and outstanding at September 30, 2010 and December 31, 2009 - - Series B, 8,000 designated, 2,959 shares issued and outstanding at September 30, 2010 and December 31, 2009 (aggregate liquidation preference of $29.6 million) 1 1 Common shares, $0.0075 par value, 46,666,666 shares authorized, 21,195,111 and 13,536,146 shares outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. (Note 1) The condensed consolidated balance sheet as of December 31,2009 has been derived from the audited financial statements as of that date included in the Company's Annual Report on Form 10-K for the year ended December 31, 2009. 1 Table of Contents XOMA Ltd. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share amounts) Three months ended September 30, Nine months ended September 30, Revenues: License and collaborative fees $ Contract and other revenue Royalties Total revenues Operating expenses: Research and development (including contract related of $4,013 and$2,575 for the three months ended September 30, 2010 and 2009, respectively, and $12,422 and $12,671 for the nine months ended September 30, 2010 and 2009, respectively) Selling, general and administrative Restructuring 45 2 45 Total operating expenses (Loss) income from operations ) ) Other income (expense): Investment and interest income 4 9 13 47 Interest expense ) Loss on debt extinguishment - ) - ) Other income Net (loss) income before taxes ) ) Provision for income tax expense 1 17 Net (loss) income $ ) $ $ ) $ ) Basic net (loss) income per common share $ ) $ $ ) $ ) Diluted net (loss) income per common share $ ) $ $ ) $ ) Shares used in computing basic net (loss) income per common share Shares used in computing diluted net (loss) income per common share The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents XOMA Ltd. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Common shares contribution to 401(k) and management incentive plans Share-based compensation expense Accrued interest on interest bearing obligations ) Revaluation of warrant liability ) ) Amortization of discount, premium and debt issuance costs of interest bearing obligations - Warrant modification expense - Other non-cash adjustments 19 13 Changes in assets and liabilities: Receivables ) Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities ) Deferred revenue ) ) Other liabilities ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Proceeds from maturities of investments - Transfer of restricted cash - Purchase of property and equipment ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Principal payments of debt - ) Proceeds from issuance of common shares Payment for modification of warrants ) - Net cash provided by (used in) financing activities ) Net (decrease) increasein cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Suppemental Cash Flow Information: Cash paid during the nine months ended September 30, 2010 for: Income taxes, including foreign withholding taxes $
